UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-2750



WILLIAM S. RANDOLPH,

                                              Plaintiff - Appellant,

          versus


KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CA-97-542)


Submitted:   June 29, 1999                 Decided:   August 3, 1999


Before ERVIN, HAMILTON, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory W. Evers, Charleston, West Virginia, for Appellant. James
A. Winn, Chief Counsel, Region III, Patricia M. Smith, Deputy Chief
Counsel, Eda Giusti, Assistant Regional Counsel, Office of the
General Counsel, SOCIAL SECURITY ADMINISTRATION, Philadelphia,
Pennsylvania; Rebecca A. Betts, United States Attorney, Stephen
Horn, Assistant United States Attorney, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William S. Randolph appeals the district court’s order affirm-

ing the Commissioner of Social Security’s finding that he is not

disabled    and   therefore   not   entitled   to   disability   benefits.

Randolph argues that the Commissioner erred in finding that his

impairments did not meet or equal section 1.05C of the listing of

impairments, in evaluating his residual functional capacity, in

evaluating his pain, and in finding that he is capable of per-

forming at a restricted light work level.           We have reviewed the

record and the district court’s opinion and find no reversible

error.     Accordingly, we affirm on the reasoning of the district

court.   See Randolph v. Apfel, Commissioner, No. CA-97-542 (S.D.W.

Va. Sept. 30, 1998).     We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                                  AFFIRMED




                                     2